         Case: 4:19-mj-03218-NCC Doc. #: 1 Filed: 09/06/19 Page: 1 of 1 PageID #: 1

AO 91(Rev.11/11) Criminal Complaint


                                     UNITED S.TATES DISTRICT COURT                                                       FILED
                                                                 for the
                                            EASTERN DISTRICT .OF MISSOURI
                                                                                                                  SEP - 6 2019
                                                                                                               U.S. DISTRICT COURT
                   United States of America                         )                                        EASTERN DISTRICT OF MO
                                                                                                                     ST.LOUIS
                                V.                                  )
                                                                    )       Case No. 4:19 MJ 3218 NCC
                    DEMARIO R. HUNTER
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                         Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   March 18, 2019                in the coul\ty of            St. Louis City           in the
     Eastern           DistriGt of          Missouri           , the defendant(s) violated:

            Code Section                                                      Offense Description

18:2 and 2119(3)                               Aiding and abetting in the commission of an attempted carjacking resulting in death

18 :2 and 924(j)                               Aiding and abetting in the commission of a murder in the course of possessing a
                                               weapon in furtherance of a crime of violence·
18:2 and 924(c)                                Aiding and abetting in the possession of a weapon in furtherance of a crime of
                                               violence
18:922(g)                                      Felon in Possession of Ammunition


         This criminal complaint is based on these facts:
                                                    SEE ATTACHED AFFIDAVIT




         0 Continued on the attached sheet.


                                                                                               Complainant's signature
                                                                                               SA Bastian Freund, FBI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


                   09/06/2019
Date:

                                                                                                                 ?
City and state:                       St. Louis, Missouri                   Honorable Noelle C. Collins, U,S. Magistrate Judge
                                                                                                Printed name and title
